In a separation action, plaintiff wife appeals from an order of the Supreme Court, Queens County, dated January 10, 1961, which: (a) grants the defendant husband’s motion to adjudge her in contempt for refusing to honor the visitation rights as to the child of the marriage, accorded to him by the judgment of said court, rendered July 5, 1960; (b) permits her to purge herself of the contempt by complying with the visitation provisions of the judgment; and (c) denies her cross motion for modification of said provisions and for a counsel fee. Order affirmed, without costs. No opinion. Nolan, P. J., Beldoek, Ughetta, Pette and Brennan, JJ., concur.